LETTS, Chief Judge.
We are concerned here with a trial judge’s dismissal of an information which charged the defendant with battery upon a law enforcement officer while engaged in the lawful performance of his duties contrary to Section 784.07(2)(b), Florida Statutes (1977). We reverse.
The stated reason for the dismissal was the failure of the information to allege with specificity the lawful duties which the officer was performing. We find this ruling to be in error under the law laid down by our Supreme Court in Street v. State, 383 So.2d 900 (Fla.1980), a decision rendered after the trial judges’ ruling.
REVERSED AND REMANDED IN ACCORDANCE HEREWITH.
ANSTEAD and HURLEY, JJ., concur.